*265Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Esperanza Guerrero appeals the district court’s order denying relief on her complaint raising claims under 42 U.S.C. § 1983 (2006); Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d (2006); Title II of the Americans With Disabilities Act of 1990, 42 U.S.C. § 12132 (2006); and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794 (2012). We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Guerrero v. Weeks, No. 1:13-cv-00837-JCC-JFA, 2013 WL 5234248 (E.D.Va. Sept. 16, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.